Citation Nr: 1811235	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from March 18, 2011 to February 14, 2015 for posttraumatic stress disorder (PTSD) with cognitive disorder.  

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with cognitive disorder from February 14, 2015 to the present.

3.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury.

4.  Entitlement to an initial rating in excess of 10 percent for left knee strain with patellofemoral pain syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for right knee strain with patellofemoral pain syndrome.

6.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

7.  Entitlement to an initial compensable rating for scar due to shell fragment wound of the face.

8.  Entitlement to an initial compensable rating for scar, shrapnel wound to the left thigh.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to March 2011.  

This matter is before the Board of Veterans Appeals (Board) on appeal from February 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in October 2017.  A copy of the hearing transcript has been associated with the claims file.   

FINDINGS OF FACT

1.  For the period from March 18, 2011 to February 14, 2015, the Veteran's PTSD with cognitive disorder was manifested by occupational and social impairment with deficiencies in most areas such as work and family relations; with impairment of judgement, memory, and attention span; with difficulty concentrating, interacting with people, and in adapting to stressful circumstances; and by anxiety, flashbacks, isolation, and startled response.

2.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to posttraumatic stress disorder (PTSD) with cognitive disorder from February 14, 2015 to the present.

3.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to traumatic brain injury.

4.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to left knee strain with patellofemoral pain syndrome.

5.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to right knee strain with patellofemoral pain syndrome.

6.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to bilateral sensorineural hearing loss.

7.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to scar due to shell fragment wound of the face.

8.  At the October 2017 hearing, the Veteran through his representative informed the Board that he wished to withdraw his appeal related to scar, shrapnel wound to the left thigh.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, from March 18, 2011 to February 14, 2015 for PTSD with cognitive disorder have been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with cognitive disorder from February 14, 2015 to the present have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 40 percent for traumatic brain injury have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 10 percent for left knee strain with patellofemoral pain syndrome have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial rating in excess of 10 percent for right knee strain with patellofemoral pain syndrome have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial compensable rating for scar due to shell fragment wound of the face have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial compensable rating for scar, shrapnel wound to the left thigh have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5).  In October 2017, the Veteran and his representative clarified the issue at a pre hearing conference.  In the instant case, the Veteran and his representative indicated that all other issues other than the evaluation of PTSD prior to the 70 percent rating, i.e. prior to February 14, 2015, have been withdrawn.  In addition, the Veteran and his representative clarified that the Veteran is satisfied with his current 70 percent rating for PTSD.  Accordingly, the Board does not have jurisdiction to review these particular issues on appeal, and they are dismissed.  

The issue of entitlement to an initial rating in excess of 50 percent from March 18, 2011 to February 14, 2015 for posttraumatic stress disorder (PTSD) with cognitive disorder remains on appeal.  


II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


III.  Rating of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability rating has been previously staged.  However, as discussed below, a uniform evaluation is warranted.

The Veteran's PTSD is rated as 50 percent disabling from March 18, 2011 to February 14, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

DC 9411 and other DC's addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals  which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board also notes that, under 38 C.F.R. § 4.130, prior to March 1, 2015, the nomenclature employed in this portion of the rating schedule was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a Veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran asserts that the 50 percent rating for his PTSD with cognitive disorder from March 18, 2011 to February 14, 2015 does not accurately depict the severity of his disability during this time frame.  He asserts that he is entitled to a 70 percent rating.


IV.  History

The Veteran was afforded a February 2012 VA psychiatric examination.  The VA examiner identified chronic PTSD, mild to moderate.  The VA examiner found that the Veteran's PTSD had additional symptoms related to his poor memory.  The VA examiner found that the Veteran's PTSD is most closely approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran had recurrent and distressing recollections of the event, including images, thoughts, or perceptions.  The Veteran had efforts to avoid activities, places, or people, markedly diminished interest in activities, and feeling of detachment or estrangement from others.  The VA examiner opined that the PTSD symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran also had anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss.  The VA examiner assigned a Global Assessment of Function (GAF) score of 60.

A related February 2012 VA examination report on the Veteran's background found that in the area of re-experiencing, he had constant intrusive and distressing thoughts, nightmares and flashbacks.  When he gets reminded of the war, he feels depressed.  In the area of avoidance, he cannot stand to be around crowds any place where there is too much noise.  The Veteran cannot be around any place where there is a lot of light or activity.  He isolates himself totally except for working.  He bought a house out in the middle of the country where no one is near him.  He described himself as a hermit.  The VA examiner found that the Veteran cannot be in any confined places and he has a hard time relating to his children.  The Veteran reported that he feels detached and cut off from society, and numb and dead inside.

In the area of increased arousal, the VA examiner found that the Veteran has a great deal of trouble handling his temper.  He denied any problems with road rage, but did report feeling irritable most of the time.  The Veteran reported that he is unable to concentrate.  The Veteran reported that when he goes out into public he is overly alert.  He has to sit with his back to the wall.  He cannot be approached from behind.  He says he can smell adrenaline and endorphins as well as burning plastic or decay or death, and that really startles him, as does the sound of loud trucks.  When he gets reminded, his palms sweat and his heart races.

The Veteran's GAF score was 60.  The rating decision noted that a range of 51 to 60 indicates moderate symptoms or any moderate difficulty in social occupational or school functioning.

Ongoing VA treatment records from the Wilmington VA Medical Center (VAMC) show that the Veteran reported ongoing anxiousness in August 2013, particularly with meetings at work and public speaking.  He also noted ongoing chronic sleep issues.  A consultation dated December 4, 2013 shows that the Veteran reported that he "has symptoms of increased depression that he has been having increased trouble coping with."  The Veteran reported that he continued to socialize, but on "bad" days he does not go to work or answer his phone.  He reported missing two Army Guard weekends of duty.  The records noted that the Veteran was working as an executive director of a social services agency.  A treatment record dated January 20, 2015 noted that the Veteran reported continuing to struggle at work with being around co-workers.  He reported working toward his goal of relocating to Utah.

The Veteran was afforded a February 14, 2015 VA examination.  The VA examiner reviewed the claims file and continued the assessment of posttraumatic stress disorder with cognitive disorder.  The VA examiner noted the symptoms of hyperarousal, irritability, and social isolation were associated with the Veteran's service connected posttraumatic stress disorder.  The Veteran reported was currently living in a shack in the woods.  He reported dating last year, but noted the relationship ended.  He stated that she said he lacked empathy.  He reported having several Veteran friends.  He noted last working as an office manager for a non-profit company.  He reported that he missed a lot of time and let himself go.  The VA examiner noted that the Veteran continued with peer support counseling, individual therapy, and medication management with Bupropion, Lexapro, and Trazodone.  The VA examiner noted symptoms of depressed mood; anxiety; panic attacks that occur weekly or less often; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  A mental status examination showed that the Veteran was alert and oriented to time, place, and person.  The VA examiner noted that the Veteran was dressed in unclean clothing.  The VA examiner noted that the Veteran was quite irritable when he first walked into the session, but was able to calm down and be cooperative.  His speech tone and rate were normal as the session progressed.  His thought process was noted to be logical and goal oriented.  There was no evidence of any hallucinations or delusions.  The Veteran reported having had passive suicidal thoughts, but no active suicidal or homicidal thoughts or plans.

A VA Traumatic Brain Injury (TBI) examination on February 27, 2015 found that the Veteran took leave from work due to his PTSD symptoms.  The VA examiner opined that "his psychiatric symptoms are having a significant impact on his overall functioning and at this point they are likely having a larger negative impact than any cognitive dysfunction."

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in October 2017 regarding his PTSD since returning from service.  A copy of the hearing transcript has been associated with the claims file.  The Veteran testified that he had issues with impairment of judgement, impairment of memory, and impairment of attention span.  He also testified regarding issues with his employment.  The Veteran also had also issues interacting with people, anxiety, flashbacks, and startled response.  

The Veteran told his story that he was "medevac'd" out of Afghanistan in 2010.  He spent three months in Landstuhl Hospital in Germany with a hole blown through his left leg and with the possibility of getting a limb taken off.  

The Veteran continued to receive related treatment.  He testified that two to three days per week he would have to do language speech therapy, and doing that was embarrassing.  It also took some time to do that.   The Veteran testified that he has trouble with dexterity.  He also has issues with concentration.  If he gets in front of a computer, he can't do it longer than two minutes.  If he tries to do a project that he used to enjoy, he has no joy.  He doesn't want to do things that he used to enjoy.

The Veteran testified that he only worked from 2013 to 2014 due to these impairments, and then had to stop.  He had a bad temper, and could not stay on an even keel.  He had a problem concentrating, organizing things, and remembering stuff.  He had to write everything down on a million sticky notes.  He testified that he also had trouble with his vision, and wears special glasses and avoids driving at night.  He gets scared now in front of groups of people.  He cannot talk and that is related to his issue of being able to articulate what he wants to say.  He feels embarrassed, and what he wants to say in his brain is hard for his mouth to put out.  Some of his grammar and speech is affected from what he went through.  

Outside of work, the Veteran testified that he can't be in crowds.  As a result, he can't go to baseball games or football games.  If he happens to go to one of his children's games, he stays all the way in the corner.  He backs his vehicle in so that he knows what is behind him.  He reported that he does not like people.  He recalled on one occasion where someone was taking photos over his back.  He did not like that.  He just moved.  He testified that he is reminded of suicide bombers who come into crowds with a vest and blow themselves up.  The Veteran reported that this also reminded him of the chow halls, where everyone would sit apart in case of an attack.  

V.  Analysis

The Veteran contends that he is entitled to an initial rating in excess of 50 percent during the period on appeal for his PTSD with cognitive disorder.  He competently and credibly endorsed symptoms of issues with his employment, including anxiety, flashbacks, concentration, interacting with people, isolation, and startled response.  The Board assigns significant probative weight to the Veteran's lay reports of his symptoms, including his October 2017 hearing testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran testified that he only worked from 2013 to 2014, and then had to stop due to these impairments.  He lived an isolated life during this time.  A consultation dated December 4, 2013 shows that the Veteran reported that he "has symptoms of increased depression that he has been having increased trouble coping with."  The Veteran reported that he continued to socialize, but on "bad" days he does not go to work or answer his phone.  A VA Traumatic Brain Injury (TBI) examination on February 27, 2015 found that the Veteran took leave from work due to his PTSD symptoms.  He had a bad temper, and could not stay even keel.   He had a problem concentrating and remembering things.  He had to write everything down on a several sticky notes.  He testified that he gets scared now in front of groups of people.  He testified that he had an issue of being able to articulate what he wants to say.  He testified that he feels embarrassed, and what he wants to say in his brain is hard for his mouth to put out.  Some of his grammar and speech is affected from what he went through.  As of January 20, 2015, a VA treatment record noted that the Veteran continued to struggle at work with being around co-workers.  Outside of work, the Veteran testified that he couldn't be in crowds.  The Board finds this to be highly probative.

Collectively, the manifestations of the Veteran's PTSD during the period on appeal resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  Based on the evidence of record, the Board finds that a rating of 70 percent, but no higher, for the period on appeal is warranted.   The evidence shows that upon first returning home, he lived an isolated life out of a trailer, and later lost his job.  Although the Veteran was initially assigned a GAF score in the range of a moderate level of overall impairment, the contemporaneous VA treatment records and the Veteran's own credible lay testimony regarding the period on appeal reflect that the Veteran has consistently displayed a variety of serious symptoms most closely approximated by a 70 percent rating.  Such a rating contemplates his social isolation, speech issues, depression affecting the ability to function independently, difficulty in adapting to stressful circumstances (including at work), and inability to establish and maintain effective relationships.  In addition, although the February 2012 VA examination noted mild to moderate symptoms, the weight of the evidence shows more severe symptoms most closely approximated by a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

At the October 2017 hearing, the Veteran indicated that he wished only for a 70 percent rating for this period.  This constitutes a full grant of the benefits sought.  Consequently, the Board finds that an initial rating of 70 percent, but no higher, from March 18, 2011 to the present for posttraumatic stress disorder (PTSD) with cognitive disorder is warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 70 percent from March 18, 2011 to February 14, 2015 for posttraumatic stress disorder (PTSD) with cognitive disorder is granted.

The appeal on the issue of entitlement to al rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with cognitive disorder is dismissed.

The appeal on the issue of entitlement to an initial rating in excess of 40 percent for traumatic brain injury is dismissed.

The appeal on the issue of entitlement to an initial rating in excess of 10 percent for left knee strain with patellofemoral pain syndrome is dismissed.

The appeal on the issue of entitlement to an initial rating in excess of 10 percent for right knee strain with patellofemoral pain syndrome is dismissed.

The appeal on the issue of entitlement to an initial compensable rating for bilateral sensorineural hearing loss is dismissed.

The appeal on the issue of entitlement to an initial compensable rating for scar due to shell fragment wound of the face is dismissed.

The appeal on the issue of entitlement to an initial compensable rating for scar, shrapnel wound to the left thigh is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


